        Case 4:18-cv-06823-HSG Document 63 Filed 05/21/19 Page 1 of 4



 1   BARBARA J. PARKER, City Attorney, SBN 069722
     MARIA BEE, Chief Assistant City Attorney, SBN 167716
 2   DAVID A. PEREDA, Special Counsel, SBN 237982
     JAMILAH A. JEFFERSON, Supervising Deputy City Attorney, SBN 219027
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-7686; Fax: (510) 238-6500
     Email: jj effersonoaklandcityattorney.org
 5   X046 13/2761702

 6   Attorneys for Defendant,
     CITY OF OAKLAND, et al.
 7

 8   [Additional      counsel listed     on    next   page]
 9

10
                                           UNITED STATES DISTRICT COURT
11
                                        NORTHERN DISTRICT OF CALIFORNIA
12

13   ANITA MIRALLE, JODII LE'GRAND                            Case No. C18 -06823 -HSG
     EVERETT, I; TINA SCOTT, AIYAHNNA
14   JOHNSON, IRVIN JOSUE HERNANDEZ
     ORTEGA; and AYAT JALAL,                                  JOINT FRCP RULE       26(F)   REPORT
15
                                 Plaintiffs,
16                                                            Hearing Date:
              V.                                              Time:
17                                                            Courtroom:         2, 4th Floor
     CITY OF OAKLAND, a subdivision of the State
18   of California; LIBBY SCHAAF; JOE                         The Honorable   Judge Haywood     S.   Gilliam, Jr.
     DEVRIES; ANNE KIRKPATRICK; and
19   SABRINA LANDRETH,

20                               Defendants.

21

22

23

24

25

26

27

28

     Joint FRCP   26(f) Report                                                                  C18 -6823 -HSG
        Case 4:18-cv-06823-HSG Document 63 Filed 05/21/19 Page 2 of 4



 1   [Counsel     continued from first   page]
 2   Joshua Piovia-Scott, Esq. [S.B. #222364]
     HADSELL STORMER & RENICK LLP
 3   4300 Horton Street, #15
     Emeryville, CA 94608
 4
     Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 5   Email: jpshadsellstormer.com

 6   Dan Siegel, Esq. [S.B. #56400]
     EmilyRose Johns, Esq. [S.B. #2943 19]
 7   SIEGEL YEE BRUER & MEHTA
         14th Street, Suite 500
 8   Oakland, CA 94612
     Telephone: (510) 839-1200
 9   Facsimile: (510) 444-6698
     Email: danmsiegelgmail.com
10            emilyrosesiegelyee.com
11
     Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               2


     Joint FRCP   26(f) Report                                          C18 -6823 -HSG
         Case 4:18-cv-06823-HSG Document 63 Filed 05/21/19 Page 3 of 4



 1               Pursuant to the Court's Initial Case          Management Scheduling Order                 on   November 9, 2018,

 2    and the Court's       subsequent April 16,       2019 Order          approving the parties' stipulation,         Plaintiffs

 3    Anita     Miralle, Jodii      Le' grand Everett, I, Tina       Scott, Aiyahnna Johnson, Irvin Josue Hernandez

 4    Ortega,    and   Ayat Jalal,     and Defendants     City    Of Oakland,        Libby Schaaf,    Joe Devries, Anne

 5    Kirkpatrick,     and Sabrina Landreth submit the               following Federal       Rule of Civil Procedure, Rule

 6    26(f) Report:
 7               1.   Rule   26(a)    disclosures:

 8               The   parties agreed to exchange        Rule    26(a)      disclosures   on   May 21; 2019 in advance of the

 9    CMC scheduled          on     May 28, 2019. The parties do            not   anticipate that   any   changes     will be made to

10    the   timing, form,      or   requirement for Rule 26(f)        disclosures.

11

12               2.   Discovery:

13               Discovery will likely       be needed    on   the   following subjects:

14               City's homeless encampment policy and procedures;
15               City's encampment intervention practices;
16               City's encampment intervention practices                  with respect to individuals at encampments;

17          •
                 City's encampment         intervention   practices        with respect to     personal property       at


18               encampments;

19          •
                 City's bag, tag,      and storage   practices;
AII         •
                 City's personal property retrieval practices;

21          •    Arrests and citations for conduct        on   City streets/property;
22          •    Shelter   options;
23          •    Plaintiffs'   protected speech;
24          •    Plaintiffs' conditions/circumstances           as   homeless individuals;

25          •    Defendants' actions with        regard to Plaintiffs        and the    Housing and Dignity Village,
26               including     on   December 5 and 6, 2018; and

27          •    Defendants' actions with        regard to Plaintiffs' personal property that was                at   Housing      and

28               Dignity Village.                                      3

      Joint FRCP   26(f) Report                                                                                             C18 -6823 -HSG
             Case 4:18-cv-06823-HSG Document 63 Filed 05/21/19 Page 4 of 4



 1               Facts    discovery will be completed by January 31,                    2020.        Expert discovery will be

 2   completed by April 10,               2020. At this     point,   the    parties   do not   anticipate that discovery will be

 3   conducted in         phases     or   limited.

 4

 5               3.    Discovery      disclosure and        preservation:

 6               There    are no     current issues about         disclosure, discovery,           or   preservation of electronically
 7   stored information.

 8

 9               4.    Privilege:
10               There    are no current         issues about claims of privilege             or   protection of trial -prep       materials.

11

12               5.    Discovery      Limitations:

13               There has not been any              discovery    in this   case   to date.   The       parties have agreed to ten (10)
14   depositions per        side and       a   limit of fifty   (50) interrogatories per side. The parties                  are   not   aware   of

15   any other limitations           or   modifications of the       discovery rules          that   are   needed at this time.

16

17               6.    Other orders:

18               The   parties   are unaware         of any other orders that          are   necessary at this time.

19

20   Date:     May21,      2019                                                  Respectfully submitted,
                                                                                 OAKLAND CITY ATTORNEY'S OFFICE
21
                                                                                 By: Is! Jamilah A. Jefferson'
22
                                                                                 Attorneys for Defendants
23

24   Date:     May 21,     2019                                                  HADSELL STORMER & RENICK LLP
                                                                                 SIEGEL YEE BRUNNER & MEHTA
25

                                                                                 By: Is! Joshua Piovia-Scott
26
                                                                                 Attorneys for Plaintiffs
27
     1
         I   hereby   attest that all other       signatories listed,      and   on   whose behalf the        filing   is   submitted,
28               in the
     concur               filing's   content and have           authorized the     filing
     Joint FRCP   26(f) Report                                                                                                    C18 -6823 -HSG
